Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on March 12th, 2021 has been received and fully considered.

Claims 1-20 are pending

Authorization for this examiner’s amendment was given in an interview with Mr. THOMAS G. BILODEAU, Registration No. 43438, on March 23rd, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 3 has been amended as follows:
--3. The semiconductor memory device according to claim 2, wherein, when writing the second-level data, the controller applies a second potential level to the second wiring, the third wiring, the fourth wiring, and the sixth wiring, the second potential level being higher than a first potential level applied to the fifth wiring.--

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is ALY et al. (U.S. Patent Application Publication No. 2007/0268740).  ALY et al. discloses an ultra low power SRAM cell two back-to-back inverters and two p-channel access transistors.  ALY et al. fails to show or suggest the limitations of a fifth wiring that is disposed in the first direction and is connected to a source of the first N-channel transistor and a source of the second N-channel transistor; a sixth wiring that is disposed in the second direction and is connected to a source of the first P-channel transistor and a source of the second P-channel transistor; and a controller that drives the first to sixth wirings, wherein, when writing second-level data that is at a higher potential level than first-level data into the drain of the second P-channel transistor and the drain of the second N-channel transistor, the controller puts one of the fifth wiring and the sixth wiring into a floating state (claims 1-6); or a fifth wiring that is disposed in the first direction and is connected to a source of the first N-channel transistor; a sixth wiring that is disposed in the second direction and is connected to a source of the second N-channel transistor; and a controller that drives the first to sixth wirings, wherein, when writing second-level data that is at a higher potential level than first-level data into the drain of the second P-channel transistor and the drain of the second N- channel transistor, the controller puts the sixth wiring into a floating state (claims 7-13); or a fifth wiring that is disposed in the first direction and is connected to a source of the first P-channel transistor; a sixth wiring that is disposed in the second direction and is connected to a source of the second P-channel transistor; and a controller that drives the first to sixth wirings, wherein, when writing second-level data that is at a lower potential level than first-level data into the drain of the second P-channel transistor and the drain of the second N- channel transistor, the controller puts one of the fifth wiring and the sixth wiring into a floating state (claims 14-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827